Citation Nr: 1010505	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-06 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran had an initial period of active service from June 
to September 1981.  He served in the Army National Guard 
after this period of time until he was activated for another 
period of active service from July 2004 to January 2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, denied service connection for 
hypertension, migraine headaches, and sleep apnea.  


FINDINGS OF FACT

1.  The Veteran has current diagnoses of hypertension, 
migraine headaches, and sleep apnea.  

2.  A February 2001 medical treatment note reveals a 
diagnosis of "probable hypertension"; a July 2001 medical 
treatment note indicates a diagnosis of "rule out 
hypertension"; a January 2004 treatment note indicates a 
diagnosis of "hypertension."

3.  Medical records dated prior to July 2004 do not show that 
the Veteran was prescribed any medication to treat 
hypertension.  

4.  The June 2004 entrance examination report revealed normal 
clinical evaluations of the Veteran's heart and vascular 
system with a recorded blood pressure of 136/81.  
Hypertension was not noted.

5.  Service treatment records reveal that on separation 
examination the Veteran reported having headaches and 
difficulty breathing.

6.  The Veteran was diagnosed with hypertension and placed on 
prescription medication to treat the disability in February 
2006.

7.  The Veteran reports having symptoms of snoring, 
difficulty breathing, and headaches from service until the 
present.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
been met.   38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  The criteria for service connection for migraine 
headaches have been met.  38 U.S.C.A. §§ 101(16), 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

3.   The criteria for service connection for sleep apnea have 
been met.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for service connection have been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from this decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).   

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Hypertension may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003); see also Wagner v. Principi, 370 F.3d 1089.

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2008).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The Veteran had a long period of service in the Army National 
Guard.  His initial period of active service was from June to 
September 1981.  He then served in the National Guard after 
this period of time until he was activated for a period of 
active service in Iraq from July 2004 to January 2006.  His 
claims for service connection are related to this last period 
of active service.  He asserts that he developed 
hypertension, migraine headaches and sleep apnea during this 
period of service.  

Medical treatment records dated prior to the Veteran's July 
2004 entry into active service reveal some instances of 
elevated blood pressure readings.  A February 2001 medical 
treatment note reveals a blood pressure of 160/100 but also 
notes that the Veteran was congested with upper respiratory 
symptoms.  A diagnosis of "probable hypertension" was 
indicated.  A July 2001 medical treatment note revealed a 
blood pressure reading of 130/90 an indicated a diagnosis to 
"rule out hypertension."  Finally, January 2004 treatment 
note indicates a diagnosis of "hypertension," without 
indicating a blood pressure reading.  The medical evidence of 
record does not show that the Veteran was prescribed any 
medication to treat hypertension prior to July 2004.  

In June 2004, entrance examination of the Veteran was 
conducted.  The examination report revealed normal clinical 
evaluations of the Veteran's heart and vascular system with a 
recorded blood pressure of 136/81.  Hypertension was not 
noted.  Service treatment records for the Veteran's period of 
active service do not show treatment for hypertension, 
headaches, or sleep apnea during service.  On completion of 
his overseas deployment, he completed a health questionnaire.  
On this form, he indicated a history of headaches, and 
difficulty breathing during his active service deployment to 
Iraq.  

Post-service medical records reveal that the Veteran was 
diagnosed with hypertension in February 2006, one month after 
discharge, and placed on prescription medication to treat the 
disability.  These records also reveal that the Veteran 
sought treatment for continuing complaints of headache pain.  
A March 2006 record reveals that he was prescribed 
Butalbital, which is a medication used to treat migraine 
headaches.  

The Veteran reported complaints of snoring and difficulty 
sleeping.  In August 2006, a sleep study was conducted.  He 
was diagnosed with sleep apnea and prescribed a continuous 
positive airway pressure (CPAP) machine to treat the 
disability.  

In May 2007, the Veteran submitted written statements from 
two service comrades who indicated that the Veteran had 
problems with snoring and stopping breathing while asleep 
during his active service in Iraq.  

In June 2008, the Veteran presented testimony at a hearing 
before a decision review officer (DRO).  He testified that he 
had symptoms of snoring and headaches, which began during 
service in Iraq and persisted until he was diagnosed with 
migraines and sleep apnea in 2006.  He also testified that he 
was not diagnosed with, or on medication for, hypertension 
prior to his entry into service in 2004.   

The evidence supports a grant of service connection for all 
three claimed disabilities.  With respect to hypertension, 
there is not clear and unmistakable evidence that 
demonstrates that hypertension pre-existed the Veteran's 
entry into service in July 2004.  While there are elevated 
blood pressure readings of record, they are almost all in 
conjunction with some other disorder that could have raised 
blood pressure.  There is no evidence that the Veteran was 
placed on anti-hypertensive medication prior to service, and 
most importantly, hypertension was not noted on the June 2004 
entry examination.  Accordingly, the evidence does not 
clearly and unmistakably show that hypertension pre-existed 
active service.  Rather, the evidence shows that the Veteran 
was diagnosed with hypertension and prescribed medication to 
treat the disability, within months of his separation from 
service.  Accordingly, service connection for hypertension is 
warranted.

The evidence also supports a grant of service connection for 
migraine headaches.  Despite a lack of treatment for 
headaches being noted in the service treatment records, the 
Veteran reported a history of headaches on his post-
deployment medical history.  He reports a continuity of 
symptomatology of headaches dating from service to the 
present.  He is competent to report symptoms of headaches, 
and the Board finds his reported history to be credible in 
light of the medical evidence also of record.  Again, post-
service medical records show that within a month of 
separation from service he was evaluated for his complaints 
of headaches, which were ultimately diagnosed as migraine 
headaches.  Accordingly, service connection for migraine 
headaches is warranted.  

Finally, the evidence supports a grant of service connection 
for sleep apnea.  Service treatment records do not show any 
evaluation or treatment for sleep apnea during service.  On 
the post-deployment medical history, the Veteran reported 
symptoms of stopping breathing.  He also reports a history of 
snoring during service.  Service comrades have submitted 
statements that the Veteran had trouble with snoring and 
stopping breathing during his sleep, while he was deployed in 
Iraq.  These reports of symptoms of sleep apnea are competent 
and credible; these reports establish a continuity of 
symptomatology of sleep apnea symptoms dating back to 
service.  The Veteran was ultimately been diagnosed with 
sleep apnea within seven months of his separation from 
service.  Accordingly, service connection for sleep apnea is 
warranted.  




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension is granted.

Service connection for migraine headaches is granted.

Service connection for sleep apnea is granted.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


